Citation Nr: 0915346	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  06-21 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. Slomich, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1962 to 
January 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefit sought on 
appeal.  In July 2008, the Board remanded the claim for a 
clarifying medical opinion.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained. 

2.  Resolving all doubt in favor of the Veteran, tinnitus is 
etiologically related to active service. 


CONCLUSION OF LAW

Tinnitus has been shown to be etiologically related to active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran and his representative contend that the Veteran's 
tinnitus was caused by noise exposure during military 
service.  Because the claim of service connection for 
tinnitus is being granted, there is no need to review whether 
VA's statutory duties to notify and assist are fully 
satisfied, as any error would be non-prejudicial.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); see also 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008). 

Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection is also warranted where the evidence of 
record shows that a chronic disability has been caused or 
aggravated by an already service-connected disability.  38 
C.F.R. § 3.310 (2008); see also Allen v. Brown, 7 Vet. App. 
439 (1995).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  

The Veteran seeks service connection for tinnitus, which he 
argues is a result of noise exposure during his period of 
active service.  As an initial matter, the Board finds that 
there is evidence of record which supports the Veteran's 
contentions of in-service noise exposure.  Specifically, the 
Veteran argues that as a gunners' mate for over twenty years 
in the Navy he was exposed to naval gunfire on a regular 
basis.  Likewise, in his July 2008 VA Form 9, the Veteran 
reported that he was exposed to acoustic trauma when a naval 
5 inch gun was fired near his ear during a gunners exercise 
when he was stationed on the U.S.S. Anchorage.  In addition, 
the Board notes that the service treatment records (STR) not 
only identify him as a "gunners' mate", but also show that 
the Veteran received treatment for an ear ache diagnosed as 
otitis media in August 1964.  The STR also show that he was 
hit by a gun carriage in November 1963.  Further, the 
Veteran's written statements regarding his in-service noise 
exposure are credible and consistent with the circumstances 
of such service.  See Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  In view of the foregoing, the Board concludes 
that there is ample evidence in the record on appeal to show 
that the Veteran sustained acoustic trauma during active 
service.  

As noted, however, an injury or disease occurring in service 
is not enough; there must be chronic disability resulting 
from that injury or disease.  In this regard, a review of the 
record on appeal shows that the September 2004 VA examiner 
opined, in part, that "[i]t is possible that the [V]eteran's 
tinnitus may be related to a combination of inner ear 
pathologies and middle ear disorders that caused the 
Veteran's service-connected hearing loss."  While the Board 
in July 2008 remanded the appeal to obtain a clarifying 
opinion as to, among other things, whether his tinnitus was 
caused or aggravated by his hearing loss and/or was otherwise 
related to his military service, no reply was forthcoming as 
to these questions at either of the post-remand VA 
examinations.  See post-remand VA examinations dated in 
August 2008 and October 2008. 

Nonetheless, the Board notes that in a November 2002 rating 
decision the RO granted the Veteran service connection for 
bilateral hearing loss based on the same claims of noise 
exposure as a gunners' mate in the Navy for over twenty years 
that have been outlined by the claimant above.  Moreover, the 
fact that the Veteran has been granted compensation for a 
service-related hearing loss adds to the credibility of his 
contention that his tinnitus is related to service because 
"an associated hearing loss is usually present" with 
tinnitus.  The Merck Manual, Sec. 7, Ch. 82, Approach to the 
Patient with Ear Problems.  Additionally, tinnitus may occur 
as a symptom of nearly all ear disorders including 
sensorineural or noise-induced hearing loss.  Id.  With 
regard to the latter, the Board notes the RO granted service 
connection for hearing loss because the record showed that it 
was noise-induced, i.e., a result of his exposure to acoustic 
trauma during service.  In this regard, the Board notes that 
"high frequency tinnitus usually accompanies [noise-induced] 
hearing loss."  The Merck Manual, Section 7, Cha. 85, Inner 
Ear. 

In summary, for the reasons and bases discussed above, the 
Board finds that the evidence for and against the claims of 
service connection for tinnitus are at least in approximate 
balance.  In other words, the Board finds that based on this 
record that the Veteran currently has tinnitus which is 
likely the result of his noise exposure in service as it is 
the result of some other factor or factors.  

Accordingly, the Board will resolve the benefit of the doubt 
in favor of the Veteran in this case as the law requires and 
grant service connection for tinnitus.  38 U.S.C.A. § 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  


ORDER

Entitlement to service connection for tinnitus is granted.


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


